COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:         Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                             Owners Association

Appellate case number:       01-18-01011-CV

Trial court case number:     2017-51356

Trial court:                 55th District Court of Harris County

        This Court’s April 11, 2019 Memo Opinion and Judgment dismissed this pro se
appeal for want of prosecution because appellant had failed to timely pay the clerk’s record
fee. See TEX. R. APP. P. 37.3(b). On April 17, 2019, appellant filed a pro se motion for
rehearing in this Court contending that he had timely paid for the clerk’s record fee and he
attached a receipt from the district clerk showing that he had paid that fee on March 18,
2019, which was the Clerk of this Court’s deadline. Later on April 17, 2019, the district
clerk filed the clerk’s record in this Court. This Court’s April 23, 2019 Order then directed
the district clerk to mail the clerk’s record to the pro se appellant, because there was no
reporter’s record taken, and requested a response from appellee to the motion for rehearing.
See TEX. R. APP. P. 49.2. On April 29, 2019, appellee timely filed a response.

       Accordingly, because appellant had timely paid for the clerk’s record fee on March
18, 2019, but the district clerk did not file the clerk’s record until April 17, 2019, the Court
grants appellant’s motion for rehearing, withdraws the Memo Opinion and Judgment of
April 11, 2019, and reinstates this appeal on the active docket. Cf. TEX. R. APP. P. 37.3(b).

       However, after a review of appellee’s response, the district clerk’s letter of
assignment, filed in this Court on November 9, 2018, and the clerk’s record, filed on April
17, 2019, appellant is notified that this Court may dismiss this appeal for want of
jurisdiction as untimely. See TEX. R. APP. P. 42.3(a), (c). Generally, a notice of appeal
is due within thirty days after the final judgment is signed. See TEX. R. APP. P. 26.1. The
deadline to file a notice of appeal is extended to ninety days after the date the judgment is
signed if, within thirty days after the judgment is signed, any party timely files a post-
judgment motion. See TEX. R. APP. P. 26.1(a); TEX. R. CIV. P. 296, 329b(a), (g). A motion
for extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by Rule 26.1, but within the fifteen-day extension
period under Rule 26.3. See TEX. R. APP. P. 26.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617–18 (Tex. 1997). Even with an implied extension, the appellant must, however,
offer a reasonable explanation for failing to timely file the notice. See TEX. R. APP. P.
10.5(b)(1)(C), (b)(2)(A), 26.3(b); Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003);
Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).

       Here, appellant’s notice of appeal was untimely filed on September 25, 2018, more
than 30 days after the trial court’s August 14, 2018 final judgment, and no motion for new
trial was filed. See TEX. R. APP. P. 26.1. Although a motion for extension of time to file
the notice of appeal was necessarily implied because appellant’s September 25, 2018 notice
of appeal was filed within the 15-day extension period ending on September 28, 2018,
appellant must still offer a reasonable explanation for failing to timely file the notice of
appeal. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3(b); Hone, 104 S.W.3d at 886-87; Verburgt,
959 S.W.2d at 617–18. A “reasonable explanation” is “any plausible statement of
circumstances indicating that failure to file within the [specified] period was not deliberate
or intentional, but was the result of inadvertence, mistake or mischance.” Hone, 104
S.W.3d at 886 (internal quotation marks and citation omitted).

       Accordingly, appellant is warned that unless you respond in writing, within 10 days
of the date of this order, by filing a motion for extension of time to file the notice of
appeal including a reasonable explanation for untimely filing the notice of appeal, this
Court may dismiss your appeal for want of jurisdiction without further notice. See
TEX. R. APP. P. 10.3(a), 42.3(a), (c). If appellant timely files a compliant motion, the Court
will set the appellant’s briefing schedule. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley_______
                   x Acting for the Court

Panel consists of: Justices Keyes, Higley, and Landau.

Date: __May 14, 2019_




                                              2